Citation Nr: 9925065	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
left patella chondromalacia.

3.  Entitlement to an evaluation in excess of 10 percent for 
right patella chondromalacia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



INTRODUCTION

The veteran had active service from April 1980 to March 1994.  
He opted for an early release program and received a special 
separation benefit (SSB) of $40,078.75.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a September 1994 rating decision 
issued by the Houston, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was previously remanded for additional evidentiary 
development in May 1997.  As part of his appeal, the veteran 
had submitted private medical records and, on remand, the 
veteran was requested to ensure that all such private medical 
records were collected for review by VA and that an 
explanation was obtained of a private spinal curve analysis.  
The RO posted development letters to the veteran in May and 
August 1997 in an attempt to collect additional evidence but 
the veteran did not respond.  The veteran was notified of and 
did appear for a special VA orthopedic examination with X-ray 
studies.  Accordingly, all development requested in the May 
1997 remand has been completed as far as practicable.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Following the February 1998 VA orthopedic examination 
conducted on remand, the RO granted increased evaluations for 
each of the veteran's service-connected knee disorders to 
10 percent, with an effective date back to the date of his 
original claim in April 1994.  Service connection for a back 
disorder was continued as a denial.  The veteran was informed 
of each decision and he was requested to indicate whether he 
wished to continue his appeal.  The April 1998 rating 
decision granting increased compensable evaluations for the 
veteran's knees indicated that this allowance was "considered 
full resolution of this particular issue on appeal."  This 
statement was clearly in error since higher evaluations for 
knee disorders are authorized under the 1945 Schedule for 
Rating Disabilities (Schedule).  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  A low back disorder was not caused by active service and 
present findings of fifth vertebra lumbar spondylolysis is 
shown to be a developmental disorder which began prior to 
service and which was not permanently increased in severity 
or aggravated during active service.

3.  Left patella chondromalacia results in some 
patellofemoral pain on compression but there is no loss of 
strength, no atrophy of muscle, no ligamentous laxity or 
instability, no limitation of motion, no swelling or 
effusion, no arthritis and the patella is not hypermobile.  

4.  Right patella chondromalacia results in some 
patellofemoral pain on compression but there is no loss of 
strength, no atrophy of muscle, no ligamentous laxity or 
instability, no limitation of motion, no swelling or 
effusion, no arthritis and the patella is not hypermobile.


CONCLUSIONS OF LAW

1. A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 1153, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (1998); VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90).  

2.  The criteria for an evaluation in excess of 10 percent 
for left patella chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5107(a), (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 
5257--5299 (1998).  

3.  The criteria for an evaluation in excess of 10 percent 
for right patella chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5107(a), (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 
5257--5299 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that they are plausible.  As noted 
in the introduction, the Board has attempted to develop all 
issues to the extent possible.  All available evidence has 
been collected and the RO attempted to obtain additional 
private medical records identified by the appellant without 
success.  No further assistance is necessary to comply with 
the duty to assist.  

I.  Service Connection -- Low Back

Facts:  As previously noted in the May 1997 remand, the 
service medical records reveal that in June 1986, the veteran 
was shown to have a soft tissue trauma of the lumbar area.  
There was mild lumbar tenderness and spasm.  However, these 
records did not show continued difficulties with the low 
back, and an April 1988 physical examination for Ranger 
school noted that the spine and other musculoskeletal system 
was normal.  An August 1990 physical examination for Airborne 
school again noted that the spine and other musculoskeletal 
system was normal.  A service medical record entry from 
November 1993 (erroneously referred to in our May 1997 remand 
as a May 1993 record) contained the veteran's complaint of 
low back pain for 24 hours.  He stated that there was "no 
trauma and pain comes and goes."  Pain occurred while doing 
sit-ups, sitting, and sometimes lying but most pain occurred 
while doing something that used the low back muscles.  
Examination revealed no pain to palpation, no spasms, full 
range of motion but with pain, no edema, and the assessment 
was mechanical low back pain.  Finally, the physical 
examination for separation from service contained the 
veteran's complaints of recurrent back pain.  However, it was 
recorded that complaints of intermittent back pain were 
unrelated to physical activity and the physical examination 
itself resulted in a finding that the spine and other 
musculoskeletal system was normal.

The veteran filed a claim for service connection for a back 
disorder in April 1994, the month after he was separated from 
active duty.  He submitted a copy of a spinal curve analysis 
but this document lacked any clinical interpretation and the 
veteran failed to assist the RO in attempting to obtain such 
interpretation on remand.  Additionally, the veteran said he 
had received private chiropractic treatment but attempts to 
obtain records of that treatment on remand were unsuccessful.  

The veteran was provided a VA orthopedic examination in June 
1994.  He told the VA physician that he had his first episode 
of low back muscle strain while lifting heavy objects in 
service in 1983.  He complained of chronic intermittent low 
back pain, without radiation, since that time.  He said he 
had received a diagnosis of having muscle spasm.  He denied 
numbness, tingling, true radiation or radiculopathy or bowel 
or bladder problems.  He denied sensory loss of any kind in 
the lower extremities or elsewhere.  Range of motion was 
considered normal by the VA physician for the veteran's size 
and muscular bulk.  Straight leg raising was negative sitting 
and lying and there was no objective or subjective sensory 
loss.  This physician wrote that the "only abnormality is a 
mild increase in his lumbar lordosis."  There was no 
tenderness in the low back upon examination and there was no 
evidence of muscle tightness or spasm.  X-ray studies of the 
low back were interpreted as being entirely normal with no 
gross bony abnormalities identified.  The diagnosis was 
intermittent low back muscle spasm.  

On remand, the veteran submitted copies of his treatment 
records with a private physician (ED) from May and June 1998.  
These records indicate that the veteran had a history of 
chronic back pain "since the military so he claims."  These 
records contain no clear finding of any low back pathology 
and only result in an assessment of low back pain.  The 
veteran was referred to another doctor.  The veteran 
submitted a short written statement from this other doctor 
(DFD), written in August 1998.  This doctor wrote that the 
veteran had been seen by him on two occasions in May and June 
1988 for evaluation of "Thoracic Myalgia and Intercostal 
Myalgia which is probably secondary to injuries sustained 
while on active duty."  He wrote that the veteran's symptoms 
were usually controlled with medications, however, he was 
likely to have occasional flare-ups.  

On remand, the veteran was provided another VA orthopedic 
examination in February 1998.  It was therein noted that the 
veteran was a full-time letter carrier with a walking route.  
The veteran's claims folder was provided to the VA 
orthopedist and reviewed by him in conjunction with the 
examination.  It was noted that the service medical records 
revealed the veteran had symptoms of low back strain while on 
active service and the veteran reported to have continued 
intermittent low back symptoms thereafter.  The primary 
complaint was a rather sharp pain in the lumbar area but with 
no radiation.  He would experience these pains for two to 
three minutes approximately twice per week and, after acute 
symptoms abated, his back was asymptomatic.  He also reported 
some burning sensation in the low back with sleeping 
approximately four times per year.  He said the back symptoms 
did not affect his work in any way and that he used no back 
supports and no medication.  The veteran told the VA 
physician that he had an evaluation in November 1994 by a 
chiropractor who told him he needed some treatment but he did 
not return for any therapy.  He had more recently been 
provided electroshock and massage treatments from a 
chiropractor but had not returned.  X-rays of the lumbosacral 
spine were "normal except for a lumbar fifth spondylolysis," 
and there was no evidence of a listhesis.  

On VA physical examination, the veteran walked with a normal 
gait and stood with an upright posture with a slight increase 
in his lumbar lordosis.  There was also a slight right 
truncal list.  However this was corrected when sitting.  
There was only minimal discomfort to firm palpation over the 
iliolumbar regions bilaterally.  There was good range of 
motion with no discomfort on forward flexion.  The diagnosis 
was lumbar spondylolysis, fifth vertebra, lytic, isthmus 
type.  Pursuant to questions posed in the remand, this 
physician wrote that the veteran's lumbar spine condition was 
a developmental one that probably began during his growth 
years but did not become symptomatic until the stress of 
military service and the natural progression of the 
condition.

Law and Regulation:  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. §§ 1110, 1131.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately shown, continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for certain chronic 
disabilities, such as arthritis, if they are shown to be 
manifested to a compensable degree within one year after a 
veteran is separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability in fact underwent an increase 
in severity during service.  However, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Id.  

Mere congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation for VA disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9.  On the other hand VA General 
Counsel has held that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence establishes that these 
conditions were actually incurred or aggravated during 
service within the meaning of VA law and regulation.  
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

Analysis:  A clear preponderance of the evidence on file is 
against a claim for service connection for a low back 
disorder.  The evidence reveals that the veteran had a 
congenital or developmental low back defect prior to service, 
that this defect became symptomatic with occasional low back 
pain during service, but no aggravation or permanent increase 
in severity of this defect is shown to have occurred during 
active service.  This finding is clearly supported by the VA 
orthopedic examination report of February 1998 which was 
produced after the VA physician reviewed the veteran's entire 
claims folder and conducted a contemporaneous examination.  

The veteran was not shown to have any low back defect at the 
time he entered service and thus the presumption of sound 
condition applies.  However, the findings made during and 
subsequent to service clearly and unmistakably reveal that 
the veteran had some form of developmental low back defect 
prior to service as was described in the February 1998 VA 
orthopedic examination which found the veteran had a 
developmental defect which probably began during his growth 
years.  It is also clear from a review of the service medical 
records, which do not appear incomplete, that the veteran had 
no significant low back injury or trauma during service.  
While an abrasion of the lumbar area of the back was recorded 
in June 1986, no service medical record for the remainder of 
active service through March 1994 revealed that such abrasion 
or soft tissue injury resulted in any particular disability 
of the veteran's low back.  Such abrasion is shown to have 
been acute and transitory and resolved prior to service 
separation.  It is noteworthy that, subsequent to this June 
1986 lumbar abrasion, the veteran was provided service 
medical examinations in April 1988 and again in August 1990, 
and in each case, the low back was found to be entirely 
normal.  

What is demonstrated is that the veteran had occasional low 
back pain which was not attributable to any particular trauma 
or injury.  In this regard, it is noteworthy that no service 
medical record corroborates the statement made by the veteran 
in his first June 1994 VA examination that he had his first 
episode of low back pain in 1983 as a result of lifting heavy 
objects.  No lifting or other significant traumatic injury to 
the veteran's low back is shown to have been incurred during 
service.  Instead, it is shown that the veteran had 
occasional low back pain as a result of his developmental 
defect, but that such periodic low back pain was acute and 
transitory.  

No permanent increase in low back disability is demonstrated 
in the service medical records or in any records immediately 
subsequent to service.  Accordingly, there is no presumption 
of aggravation.  While the veteran complained of low back 
pain at the time of service separation, physical examination 
did not result in the finding of any abnormality and his 
spine and other musculoskeletal system was considered normal.  
With respect to a finding of a congenital or developmental 
defect, it is also noteworthy that the physical examination 
for separation recorded that the veteran had intermittent 
back problems which were unrelated to physical activity.

While it does not appear that the veteran was provided any 
low back X-ray studies during service, the first VA X-ray of 
the veteran's low back taken only three months after service 
separation in June 1994 was interpreted as showing no gross 
bony abnormality.  The low back was radiographically normal.  
The first VA examination in June 1994 contained the veteran's 
consistent complaints of intermittent back pain with no 
radiation and with no tenderness of the low back on 
examination that day.  The only abnormality was found to be a 
mild increase in the lumbar lordosis.  Complaints of 
intermittent low back pain without significant pathology were 
confirmed during the veteran's most recent February 1998 VA 
orthopedic examination when he described sharp lumbar pain 
with burning sensation of two or three minutes' duration 
twice per week and a lumbar burning sensation while sleeping 
approximately four times per year.  After acute symptoms 
abated, his back was asymptomatic.  Examination revealed good 
range of motion without discomfort and X-ray study was 
interpreted as showing lysis of neural arch of L5 on the 
right with no other gross abnormality.  This physician 
concluded that the veteran had a normal low back except for a 
lumbar fifth spondylolysis which was developmental in nature, 
which probably began during the veteran's growth years and 
which did not become symptomatic until the stress of military 
service and the natural progress of the condition.

The only evidence contrary to this finding is the statement 
submitted by a private physician (DFD) in August 1998 in 
which this physician concluded that after seeing the veteran 
two times in May and June 1998, that the veteran had thoracic 
and intercostal myalgia which was probably secondary to 
injuries sustained while on active duty.  However, there is 
no indication that this physician had access to or reviewed 
the veteran's service medical records or his VA claims folder 
nor is there any indication that this physician had any 
independent knowledge of any particular injuries the veteran 
purportedly sustained during service other than information 
provided him by the veteran himself.  A medical opinion which 
is based entirely upon a reported history from a veteran 
himself lacks a clinical foundation and accordingly lacks any 
significant probative value.  In fact, the service medical 
records do not indicate that the veteran sustained any 
particular low back injuries during service.  This opinion 
fails to explain the basis for the conclusion provided and 
the RO's attempts to obtain all records of the veteran's 
treatment with private physicians on remand were 
unsuccessful.  While this private physician also stated that 
the veteran's symptoms were usually controlled with 
medication, that statement is inconsistent with statements 
made by the veteran during his February 1998 VA examination 
in which he reported that back symptoms did not affect his 
work in any way and that he used no back supports and "no 
medications."

The veteran is not shown to have had any particular low back 
injury or significant trauma at any time during service.  Low 
back X-ray studies performed three months after service 
showed no arthritis.  X-ray studies performed in February 
1998 were interpreted as being normal except for a lumbar 
fifth spondylolysis.  The most recent examination performed 
by VA with the benefit of a review of all medical evidence on 
file resulted in a finding that the veteran had a low back 
developmental defect prior to service which was not 
permanently increased in severity during service.  
Accordingly, service connection may not be allowed on an 
aggravation theory and service connection for the defect 
itself is not warranted because congenital or developmental 
defects are not considered diseases or injuries within the 
meaning of applicable legislation for VA disability 
compensation.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).   

II.  Increased Ratings -- Bilateral Chondromalacia Patellae

Facts:  In response to the veteran's initial claim after 
service, the RO granted service connection for chondromalacia 
of both patellae (kneecaps) in the initial rating action 
issued in September 1994.  Therein, it was noted that during 
service in 1986, the veteran complained of bilateral knee 
pain for three years.  Recurrent pain was diagnosed and he 
was given a brace.  The initial VA examination after service 
resulted in findings of chondromalacia patellae of both knees 
and service connection was granted on the basis that the RO 
found onset of this condition during military service.  A 
noncompensable evaluation was initially assigned and the 
veteran disagreed with that rating.

The veteran was first examined by VA in June 1994.  At that 
time, he said both knees were painful but he could run 
without any difficulty.  Pain was not present every day.  
Examination of both knees was identical.  Range of motion was 
0 to 130 degrees and there was considerable muscle bulk 
without evidence of any atrophy or weakness.  The ligaments 
were strong and equal bilaterally without any abnormal 
motion.  There was no swelling and no tenderness.  McMurray 
testing was negative bilaterally.  There was one-plus 
chondromalacia of both patellae which caused pain on 
compression and on the patellofemoral quadriceps jerk test.  
Diagnosis was one plus chondromalacia of both knees.  

Pursuant to remand, the veteran was provided another VA 
orthopedic examination in February 1998.  He reported some 
discomfort of both knees on use.  Inactivity caused more 
difficulty and use made the knees feel better.  Discomfort 
was primarily in the parapatellar area.  He denied buckling 
or locking and wore no supportive device.  He had no right 
knee swelling but thought that the left knee might 
occasionally swell.  He occasionally wore a soft sleeve on 
the left knee when it was symptomatic.  He took Tylenol for 
pain.  He was employed as a mailman and walked six to seven 
miles per day on his route without having to stop because of 
his knees.

Physical examination showed the veteran walked with a normal 
gait.  Examination of the knees revealed normal "AP" and 
lateral alignment, circumferential measurements of the calves 
and thighs were symmetric bilaterally without evidence of 
atrophy, and there was good musculature.  Range of motion for 
both knees was 0 to 130 degrees.  There was no pain, 
crepitus, or effusion for right knee range of motion but left 
knee motion had mild crepitation and complaints of discomfort 
on extreme flexion.  There was no effusion of either knee nor 
was either patella hypermobile.  There was some 
patellofemoral pain of each knee upon compression.  X-ray 
studies of both knees resulted in findings of no arthritis 
and no gross abnormality was identified.  The diagnosis was 
chondromalacia patellae of both knees.  

Law and Regulation:  The Schedule will be used for evaluating 
the degree of disability in claims for disability 
compensation.  The provisions of the Schedule represent the 
average impairment in earning capacity in civil occupations 
resulting from those disabilities, as far as practicably can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of ordinary life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Examinations must adequately show anatomical 
damage and functional loss with respect to these elements.  
Functional loss may be due to absence of part, or all, of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to consideration 
of less movement than normal, more movement than normal., 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45; see DeLuca v. Brown, 8 Vet.App. 202 (1995).  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

Recurrent subluxation or lateral instability which is slight 
warrants a 10 percent evaluation, which is moderate warrants 
a 20 percent evaluation, and which is severe warrants a 30 
percent evaluation.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5257.  Limitation of flexion of the leg or knee to 
30 degrees warrants a 20 percent evaluation or to 15 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5260.  Limitation of extension of the leg or 
knee to 15 degrees warrants a 20 percent evaluation and to 
20 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261.  Dislocated semilunar 
cartilage with frequent episodes of locking pain and effusion 
into the knee joint warrants a 20 percent evaluation.  
38 C.F.R. § 4.71(a), Diagnostic Code 5258.  Malunion of the 
tibia and fibula with moderate knee disability warrants a 
20 percent evaluation and with marked knee disability 
warrants a 30 percent evaluation.  38 C.F.R. §  4.71(a), 
Diagnostic Code 5262.  

Analysis:  The Board has carefully reviewed all of the 
evidence on file regarding the veteran's bilateral knee 
disability.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although rating specialists are directed to review 
the recorded history of the disability to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet.App. 55 (1994).  

However, the U.S. Court of Veterans Appeals (Court) in 
Fenderson v. West, 12 Vet.App. 119 (1999) held that when a 
veteran expressed disagreement with the initial rating 
assigned following a grant of service connection then the 
Francisco rule was not applicable.  Rather, separate ratings 
were to be assigned for separate periods of time based upon 
the facts found, a practice the Court called "staged" 
ratings.  

While the veteran was initially assigned a noncompensable 
evaluation, following the veteran's February 1998 VA 
orthopedic examination, the RO granted an increased 
evaluation to 10 percent for both of the veteran's knees with 
an effective date back to the date of the initial claim in 
April 1994, the earliest effective date allowable by law in 
this case.  A clear preponderance of the evidence of record 
is against an evaluation in excess of 10 percent at any time 
from the date of the initial claim in April 1994 through 
present.  

Clearly, the findings published in the initial VA examination 
of June 1994 supported the initial noncompensable evaluations 
assigned for each knee.  There was excellent range of motion, 
considerable muscle bulk without evidence of atrophy or 
weakness, the ligaments were strong and equal bilaterally 
without any instability, there was no swelling or tenderness 
and McMurray tests were negative bilaterally.  The only 
positive finding was one-plus chondromalacia of both patellae 
which caused him pain upon compression and on a 
patellofemoral quadriceps jerk test.  This is substantially 
the same findings made during the more recent VA examination 
in February 1998.  It is especially noteworthy that X-ray 
studies have revealed no arthritis and no abnormality of any 
kind was identified.  Again, range of motion was excellent (0 
to 130 of 140 degrees).  The knees were completely stable 
without any ligamentous laxity or subluxation.  There was 
good musculature and strength with no evidence of atrophy.  
Circumference of the calves and thighs was symmetric.  
Essentially, again, the only positive findings were pain on 
compression.  Neither patella was hypermobile and neither had 
effusion or swelling.  

While the RO granted a 10 percent evaluation with reference 
to 38 C.F.R. § 4.71(a), Diagnostic Code 5257, there is, in 
fact, no evidence of recurrent subluxation or lateral 
instability for either knee.  The assigned compensable 10 
percent evaluations, effective to the date of original claim, 
appear to have been made on the basis of some amount of pain 
on use residual to bilateral chondromalacia patellae, 
consistent with the Court's opinion in DeLuca v. Brown, 
8 Vet.App. 202 (1995).  However, no higher Schedular 
evaluation is warranted at any time during the pendency of 
this appeal under any of the potentially applicable criteria.  

Neither the veteran's right or left knee is shown to have 
any, let alone moderate, subluxation for a 20 percent 
evaluation.  Neither of his knees are shown to have 
dislocated semilunar cartilage with frequent episodes of 
locking pain or effusion into the joint.  Neither knee has 
flexion limited to 30 degrees or extension limited to 
15 degrees.  The veteran is not shown to have malunion of the 
fibula and tibia with moderate knee disability.  There is 
certainly no documentation of ankylosis of either knee.  
Accordingly, an evaluation in excess of 10 percent for either 
of the veteran's knees, at any time during this appeal, is 
not warranted because the clinical evidence on file does not 
meet or even closely exceed any possible criteria for such 
increased evaluation.  

 
ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia patellae is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia patellae is denied.  



		
	J. JOHNSTON
	Acting Member, Board of Veterans' Appeals




 

